        Case 4:11-cr-00573-JSW Document 1261 Filed 05/29/20 Page 1 of 19




1    PETER L. ARIAN (Bar No. 238029)
     (E-Mail: Peterarianlaw@gmail.com)
2    407 San Anselmo Avenue, Suite 201
     San Anselmo, California 94960
3    Telephone: (415) 785-4060
     Facsimile: (415) 329-1408
4
     Attorney for Defendant
5    WALTER LIEW
6                             UNITED STATES DISTRICT COURT
7                        NORTHERN DISTRICT OF CALIFORNIA
8                                  OAKLAND DIVISION
9    UNITED STATES OF AMERICA,                   Case No. 11-cr-0573-JST
10               Plaintiff,
                                                 MOTION TO MODIFY SENTENCE
11         v.                                    PURSUANT TO 18 U.S.C. §
                                                 3582(c)(1)(A)(i) FOR IMMEDIATE
12   WALTER LIEW,                                RELEASE TO HOME
                                                 CONFINEMENT OR IN THE
13               Defendant.                      ALTERNATIVE: REQUEST FOR
                                                 RECCOMENDATION FOR HOME
14                                               CONFINEMENT
15
16
17
           Defendant, Walter Liew, by and through counsel Peter L. Arian, respectfully
18
     moves this Court pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) for an order modifying his
19
     sentence to allow him to serve the balance of his sentence in home confinement.
20
21
                                          Respectfully submitted,
22
23
24   DATED: May 29, 2020               By /s/ Peter L. Arian
                                         PETER L. ARIAN
25                                       Attorney for WALTER LIEW
26
27
28       MOTION FOR RELEASE TO HOME CONFINEMENT PURSUANT TO 18 USC § 3582
          Case 4:11-cr-00573-JSW Document 1261 Filed 05/29/20 Page 2 of 19




1                                             TABLE OF AUTHORITIES
2    I. INTRODUCTION ......................................................................................................... 1
3    II. FACTS ......................................................................................................................... 2
4             A.        FCI Lompoc’s Failure to Slow the Spread of COVID-19 Outbreak has
                        Allowed the Virus to Spread like Wildfire .................................................. 2
5
              B.        Mr. Liew is Currently Hospitalized and on a Ventilator ............................. 4
6
              C.        Mr. Liew’s Age and Health Conditions Make Him Especially
7                       Susceptible to COVID-19 Complications .................................................... 5
8    III. REQUEST FOR RELIEF UNDER 18 U.S.C. § 3582 ............................................... 7
9             A.        This Court has Discretion to Modify Mr. Liew’s Sentence Under §
                        3582(c)(1)(A)(i) Based on His Medical Condition, the Risks He Faces
10                      from COVID-19, and the § 3553(a) Factors ................................................ 7
11            B.        The Exhaustion Requirement ..................................................................... 11
12                      1.        Exceptions to the Exhaustion Requirement ..................................... 11
13                      2.        In the Alternative, the Court can Order Briefing and Hold
                                  Ruling on the Motion in Abeyance Until the 30 Day Exhaustion
14                                Period has Run ................................................................................. 13
15   IV. RECOMMENDATION FOR HOME CONFINEMENT ........................................ 13
16   V. CONCLUSION .......................................................................................................... 14
17   DECLARATION OF PETER L. ARIAN ……………………………………………15
18
19
20
21
22
23
24
25
26
27
28          MOTION FOR RELEASE TO HOME CONFINEMENT PURSUANT TO 18 USC § 3582
                                                                       i
          Case 4:11-cr-00573-JSW Document 1261 Filed 05/29/20 Page 3 of 19




1                                              TABLE OF AUTHORITIES
2    CASES

3    Supreme Court
4    Helling v. McKinney, 509 U.S. 25, 28 .............................................................................. 9
     Matthews v. Eldridge, 424 U.S. 319, 330 (1976) ........................................................... 12
5    Pepper v. United States, 562 U.S. 476, 490-93 (2011) .............................................. 9, 10
6    Circuit Court
7    United States v. Liew, 856 F.3d 585 (9th Cir. 2017) ........................................................ 1
     Wallis v. Baldwin, 70 F.3d 1074, 1076 (9th Cir. 1995) .................................................... 9
8    Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019) ………………………………11
9    District Court
10   Brown v. Mitchell, 327 F. Supp. 2d 615, 650 (E.D. Va. July 28, 2004) ........................ 10
     United States v. Perez, No. 17-cr-513-AT (SDNY April 1, 2020) ................................ 12
11   United States v. Scparta, No. 18-cr-578-AJN (SDNY April 19, 2020) ......................... 12
12   STATUTE
13   United States Code
14   18 U.S.C. § 3142 ............................................................................................................... 8
     18 U.S.C. § 3582 ...................................................................................................... passim
15   18 U.S.C. § 3621 ............................................................................................................. 14
     18 U.S.C. § 3553(a) ................................................................................................ 7, 9, 10
16   28 U.S.C. § 994 ................................................................................................................. 7
17   United States Sentencing Guidelines
18   U.S.S.G. § 1B1.13......................................................................................................... 7, 8
19
20
21
22
23
24
25
26
27
28          MOTION FOR RELEASE TO HOME CONFINEMENT PURSUANT TO 18 USC § 3582
                                                                     ii
        Case 4:11-cr-00573-JSW Document 1261 Filed 05/29/20 Page 4 of 19




1                                        I. INTRODUCTION
2           On July 7, 2014, this Court sentenced Mr. Liew to a term of imprisonment of 180
3    months for his conviction after trial to multiple counts of crimes against the United
4    States involving a conspiracy to commit economic espionage and steal trade secrets.
5    Dkt. Items 893, 897, 898 (Judgment, Amended Judgment, and Second Amended
6    Judgment). Subsequent to his conviction and sentence, the Ninth Circuit reversed one
7    of Mr. Liew’s convictions for witness tampering, and remanded the case for re-
8    sentencing. United States v. Liew, 856 F.3d 585 (9th Cir. 2017). On November 2,
9    2018, the Court re-sentenced Mr. Liew to a total of 144 months imprisonment in the
10   Bureau of Prisons.
11          Mr. Liew is currently serving that sentence at FCI Lompoc, has served all but six
12   months of his sentence, and is scheduled for release on November 26, 2020, according
13   the Bureau of Prisons website. Mr. Liew was scheduled for release on June 2, 2020,
14   into a half-way house for the last six months of his sentence, but has since been
15   hospitalized due to the COVID-19 virus. He is currently serving his sentence in a
16   hospital, on a ventilator, albeit in stable condition.
17          Mr. Liew has a heightened risk of COVID-19 complications due to his age (62)
18   and his history of underlying medical conditions, including high cholesterol and a fatty
19   liver, a pre-cursor to cirrhosis.
20          This motion seeks to have Mr. Liew, once released from the hospital, go through
21   a 14 day quarantine and then go home to convalesce with his wife and adult child at
22   their home in Dublin, California, where he can be provided a better standard of care
23   that that offered by the Bureau of Prisons.
24
25
26
27
28        MOTION FOR RELEASE TO HOME CONFINEMENT PURSUANT TO 18 USC § 3582
                                                   1
          Case 4:11-cr-00573-JSW Document 1261 Filed 05/29/20 Page 5 of 19




1                                             II. FACTS
2    A.     FCI Lompoc’s Failure to Slow the Spread of COVID-19 Outbreak has
3           Allowed the Virus to Spread like Wildfire
4           The Federal Bureau of Prisons (“BOP”) is mismanaging one of the worst public
5    health catastrophes related to COVID-19 anywhere in the country and at the epicenter
6    of the outbreak are FCI Lompoc and USP Lompoc (collectively “Lompoc”), where
7    more than 1,000 incarcerated persons have tested positive for COVID-19. Lompoc is
8    the site of by far the largest COVID-19 outbreak at a BOP facility. As of the morning
9    of May 15, 2020, BOP reports that 1,023 of the 2,680 individuals collectively
10   incarcerated at Lompoc have tested positive for COVID-19.1 The cases at Lompoc
11   account for more than 65 percent of cases in Santa Barbara County and are so
12   staggering that local officials are asking the State of California to allow them to exclude
13   the numbers from Lompoc in their reopening criteria.2
14          Shockingly, these numbers, high as they seem, are still underreported. Only the
15   963 prisoners at FCI Lompoc have undergone a round of mass testing (which was
16   completed several weeks later than would have been necessary to prevent the virus
17   from spreading as it has within the walls of Lompoc), with 882 reporting positive;
18   meaning nearly 100 percent of inmates in FCI Lompoc now have the virus.3 There is no
19   clearer indication of how ineffective BOP’s COVID-19 prevention policies have been
20   than their own statistics. Compounding the problem at Lompoc is the fact that the BOP
21
22
            1
23             Bureau of Prisons, COVID-19 Update, https://www.bop.gov/coronavirus/.
             2
               Delaney Smith, Santa Barbara County Urges State to Exclude Lompoc Prison Cases from
24   Reopening Criteria, SANTA BARBARA INDEPENDENT, May 11, 2020,
     https://www.independent.com/2020/05/11/santa-barbara-county-urges-state-toexclude-lompoc-prison-
25   cases-from-reopening-criteria/.
             3
26             Tyler Haden, Santa Barbara County Urges State to Exclude Lompoc Prison Cases from
     Reopening Criteria, SANTA BARBARA INDEPENDENT (May 13, 2020)
27   https://www.independent.com/2020/05/13/lompoc-prison-explodes-with-activecovid-19-cases/.

28         MOTION FOR RELEASE TO HOME CONFINEMENT PURSUANT TO 18 USC § 3582
                                                    2
        Case 4:11-cr-00573-JSW Document 1261 Filed 05/29/20 Page 6 of 19




1    closed Taft Correctional Institution on April 30, 2020,4 and a number of those prisoners
2    have been transferred to Lompoc, increasing the inmate population and decreasing any
3    hope of necessary social distancing.
4           Inexplicably, today, May 29, 2020, the BOP is reporting that FCI Lompoc USP
5    has only 19 COVID-19 cases among inmates and 8 among staff.5 The reason for the
6    discrepancy is unclear. At least one news article indicates that the Santa Barbara
7    County Public Health Department is reporting 80 confirmed cases among inmates and
8    30 among staff at Lompoc.6 The high number of infected individuals in Lompoc is
9    creating community concerns that local hospitals will be overrun with patients from
10   Lompoc, both inmates and staff.
11          Mr. Liew’s situation is emblematic of the ineffective COVID-19 response at
12   Lompoc. On April 28, 2020, Mr. Liew was transferred to a warehouse converted into a
13   makeshift quarantine unit. He was given a mattress on top of a cot which is exactly six
14   feet from the mattresses next to his own. Mr. Liew has had limited access to a toilet or a
15   shower since he was moved to the warehouse. On May 4, 2020, he was given a
16   COVID-19 test and as of his last correspondence with counsel on May 6, 2020 he was
17   still waiting on the test results.
18
19
20
21
22
            4
23             LA Times Staff, Kern County City Gets Hit with Triple Whammy: Lockdowns, Oil Slump and
     Prison Closing. L.A. Times (May 6. 2020) https://www.latimes.com/california/story/2020-05-
24   06/kern-county-taft-coronavirus-oil-slump-prison-closing/.
             5
               Bureau of Prisons, COVID-19 Update, https://www.bop.gov/coronavirus/.
25           6
               Tyler Haden, Lompoc Prison, Crawling with COVID-19, Reports First Inmate Death,
26   SANTA BARBARA INDEPENDENT (April 18, 2020)
     https://www.independent.com/2020/04/18/lompoc-prison-crawling-with-covid-19-reports-first-
27   inmate-death/https://www.independent.com/2020/04/18/lompoc-prison-crawling-with-covid-19-
     reports-first-inmate-death/.
28         MOTION FOR RELEASE TO HOME CONFINEMENT PURSUANT TO 18 USC § 3582
                                                    3
          Case 4:11-cr-00573-JSW Document 1261 Filed 05/29/20 Page 7 of 19




1    B.     Mr. Liew is Currently Hospitalized and on a Ventilator
2           On May 27, 2020, counsel was informed that Mr. Liew had fallen ill and was on
3    a ventilator to assist him with breathing. It is unknown, but given the circumstances,
4    likely, that he is infected with the COVID-19 virus. If Mr. Liew is, in fact, positive for
5    COVID-19, he would join the 929 inmates at FCI Lompoc (out of a population of 963
6    inmates) who also tested positive for COVID-19. He, unlike many others, is showing
7    symptoms. Because the BOP and/or FCI Lompoc catastrophically mishandled their
8    responsibility to the inmates at Lompoc, Mr. Liew’s life is currently in critical danger.
9           Assuming Mr. Liew is currently positive for COVID-19, there are still more
10   questions than answers about what his recovery will look like and whether Mr. Liew
11   will remain vulnerable to COVID-19 should he be forced to remain at Lompoc with
12   other infected people. The World Health Organization has concluded that there is
13   “currently no evidence that people who have recovered from COVID-19 and have
14   antibodies are protected from a second infection.”7 The Centers for Disease Control and
15   Prevention (“CDC”) says the same: “The immune response to COVID-19 is not yet
16   understood. Patients with MERS-COV infection are unlikely to be re-infected shortly
17   after they recover, but it is not yet known whether similar immune protection will be
18   observed for patients with COVID-19.”8
19          In short, because we have only five months of experience with COVID-19, “little
20   is known yet about the body’s immune response to an infection. . . . ‘That’s something
21   that’s going to take a while to figure out.’” said George Rutherford, the head of
22   infectious disease and global epidemiology at the University of California San
23
24
            7
              World Health Organization, “Immunity Passports” in the context of COVID-19 (Apr. 24,
25   2020), https://www.who.int/news-room/commentaries/detail/immunity-passports-in-the-context-of-
     covid-19.
26          8
              Centers for Disease Control, Coronavirus Disease 2019,
27   https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html.

28         MOTION FOR RELEASE TO HOME CONFINEMENT PURSUANT TO 18 USC § 3582
                                                     4
          Case 4:11-cr-00573-JSW Document 1261 Filed 05/29/20 Page 8 of 19




1    Francisco.9 What can be said with some certainty is that Mr. Liew’s current infection
2    and corresponding symptoms does not mean that his fears about COVID-19 are moot
3    if, and when, he recovers. His age and his underlying health issues make Mr. Liew
4    particularly vulnerable, not only now, but also going forward.
5    C.     Mr. Liew’s Age and Health Conditions Make Him Especially
6           Susceptible to COVID-19 Complications
7           Mr. Liew has several preexisting health conditions that put him at heightened
8    risk of contracting COVID-19 and suffering potentially fatal consequences. Among
9    Mr. Liew’s health conditions, he suffers from hepatic steatosis, also commonly known
10   as fatty liver.10 Hepatic steatosis is a form of liver disease.11 The CDC notes that those
11   suffering from liver disease are among the groups that require “extra precautions” to
12   prevent contraction of COVID-19.12
13          Mr. Liew also suffers from high cholesterol, one of the greatest risk factors for
14   heart disease.13 14 The CDC has stated that those suffering from heart disease are at a
15   much higher risk from the consequences of COVID-19.15 While high cholesterol is
16
17
            9
18           Kristen V. Brown, Coronavirus Survivors Hope for Immunity—The Reality is More
     Complicated, Bloomberg (Apr. 14, 2020) https://www.bloomberg.com/news/articles/2020-04-14/do-
19   coronavirus-survivors-have-immunity-from-reinfection-maybe.
            10
               Ex. A, Walter Liew’s Application for Compassionate Release dated May 5, 2020.
20          11
                WebMD, Fatty Liver Disease (Hepatic Steatosis), https://www.webmd.com/hepatitis/fatty-
21   liver-disease.
            12
            Centers for Disease Control and Prevention, What to Know About Liver Disease and
22   COVID-19, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/liver-disease.html.
            13
23              Ex. A, Walter Liew’s Application for Compassionate Release dated May 5, 2020.
             14
                Centers for Disease Control and Prevention, High Cholesterol Facts,
24   https://www.cdc.gov/cholesterol/facts.htm.
            15
25             Centers for Disease Control and Prevention, Groups at Higher Risk for Severe Illness,
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-
26   risk.html#serious-heart-conditions; see also Cleveland Clinic, What Heart Patients Need to Know
     About COVID-19 https://health.clevelandclinic.org/what-heart-patients-need-to-know-about-covid-
27   19/ (May 6, 2020).

28         MOTION FOR RELEASE TO HOME CONFINEMENT PURSUANT TO 18 USC § 3582
                                                     5
        Case 4:11-cr-00573-JSW Document 1261 Filed 05/29/20 Page 9 of 19




1    typically manageable with medication, one of the most common medications prescribed
2    by doctors to prevent worsening heart conditions16, angiotensin converting enzyme
3    inhibitors (ACE inhibitors), have negative impact on patients’ respiratory functions.17
4    The CDC has also noted that pulmonary and respiratory conditions are among the
5    greatest risk factors for older individuals contracting COVID-19 and increase the
6    likelihood of fatal consequences.18
7           As described herein, Mr. Liew is faced with in a dire situation in which he must
8    manage his health conditions in way that heightens his risk of contracting COVID-19.
9    Much of the harm Mr. Liew faces would be greatly reduced if he were allowed to serve
10   the balance of his sentence in home confinement where he will not be exposed to the
11   almost inconceivable amount of people currently infected with COVID-19 inside the
12   walls of Lompoc.
13          Additionally, Mr. Liew is currently 62 years old. The CDC and nearly every
14   other media outlet and research institution has noted that age is one of the primary risk
15   factors for heightened symptoms brought on by COVID-19.19 The death rate is much
16   higher for those over 60 who contract COVID-19.20 Even though Mr. Liew is 62, he
17   shares many of the risk factors with the population over 65.
18
19
            16
20             WebMD, ACE Inhibitors and Heart Disease, https://www.webmd.com/heart-
     disease/guide/medicine-ace-inhibitors#1.
21          17
               National Library of Medicine, ACE Inhibitor-Induced Bronchial Reactivity in Patients With
     Respiratory Dysfunction, https://pubmed.ncbi.nlm.nih.gov/12022909/.
22          18
               Centers for Disease Control and Prevention, Assessing Risk Factors for Severe COVID-19
23   Illness (Updated April 23, 2020), https://www.cdc.gov/coronavirus/2019-ncov/covid-
     data/investigations-discovery/assessing-risk-factors.html.
24          19
               Centers for Disease Control and Prevention, Older Adults,
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html.
25          20
                Centers for Disease Control and Prevention, Older Adults,
26   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html; see also
     Worldometer, Age, Sex, Existing Conditions of COVID-19 Cases and Deaths Chart (May 13, 2020),
27   https://cutt.ly/ytEimUQ (data analysis based on WHO China Joint Mission Report).

28        MOTION FOR RELEASE TO HOME CONFINEMENT PURSUANT TO 18 USC § 3582
                                                      6
          Case 4:11-cr-00573-JSW Document 1261 Filed 05/29/20 Page 10 of 19




1            On May 6, 2020, Mr. Liew sent a letter to the Warden at Lompoc requesting that
2    the BOP make a motion on his behalf to request compassionate release under 18 U.S.C.
3    § 3582(c)(1)(A). In the letter, he highlighted his advanced age and underlying health
4    conditions.21 However, Mr. Liew’s counsel is not aware of whether any progress has
5    been made by the BOP on Mr. Liew’s behalf.
6                 III. REQUEST FOR RELIEF UNDER 18 U.S.C. § 3582
7            Mr. Liew respectfully requests that the Court grant compassionate release relief
8    under 18 U.S.C. § 3582. Mr. Liew’s advanced age (62) and underlying health
9    conditions, combined with the fast spread of COVID-19 within Lompoc satisfies the
10   “extraordinary and compelling reasons” standard under Section 3582(c)(1)(A)(i), as
11   elaborated by the Sentencing Commission in U.S.S.G. § 1B1.13.
12   A.      This Court has Discretion to Modify Mr. Liew’s Sentence Under §
13           3582(c)(1)(A)(i) Based on His Medical Condition, the Risks He Faces
14           from COVID-19, and the § 3553(a) Factors
15           This Court has discretion to modify Mr. Liew’s sentence in this case under
16   §3582(c)(1)(A)(i), which states that the Court “may reduce the term of imprisonment,
17   after considering the factors set forth in [18 U.S.C. §] 3553(a) to the extent they are
18   applicable, if it finds that . . . extraordinary and compelling reasons warrant such a
19   reduction . . . and that such a reduction is consistent with applicable policy statements
20   issued by the Sentencing Commission[.]” In 28 U.S.C. § 994(t), Congress delegated to
21   the Sentencing Commission the authority to “describe what should be considered
22   extraordinary and compelling reasons for sentence reduction, including the criteria to
23   be applied and a list of specific examples. Rehabilitation of the defendant alone shall
24   not be considered an extraordinary and compelling reason.” The Federal Sentencing
25   Guidelines provide that extraordinary and compelling reasons for a reduction in the
26
27           21
             Ex. A, Walter Liew’s Application for Compassionate Release dated May 5, 2020.
28         MOTION FOR RELEASE TO HOME CONFINEMENT PURSUANT TO 18 USC § 3582
                                                  7
       Case 4:11-cr-00573-JSW Document 1261 Filed 05/29/20 Page 11 of 19




1    term of imprisonment exist where the defendant is not a danger to the safety of any
2    other person or to the community as provided in 18 U.S.C. § 3142(g) (See generally
3    U.S.S.G. § 1B1.13, comment. n.1), and the defendant is suffering from a serious
4    medical or physical condition that substantially diminishes the ability of the defendant
5    to provide self-care within the environment of a correctional facility and from which he
6    is not expected to recover (See U.S.S.G. § 1B1.13, comment. n.1(A)(ii.) The policy
7    statement also provides that, while rehabilitation of the defendant by itself (emphasis
8    added) is not an extraordinary or compelling reason to reduce a defendant’s sentence, it
9    may be considered along with other factors (See generally U.S.S.G. § 1B1.13,
10   comment. n.3.) Additionally, the Director of the Bureau of Prisons may determine
11   whether there exists in the defendant’s case extraordinary and compelling reasons other
12   than, or in combination with, the reasons described in the policy statement that support
13   a reduction in the term of imprisonment (See generally U.S.S.G. § 1B1.13, comment.
14   n.1)
15           The U.S.S.G. § 1B1.13 policy considerations relevant in Mr. Liew’s case
16   include:
17    Mr. Liew suffers from fatty liver and high cholesterol, which conditions are early
18      indicators of liver disease and heart disease, putting him at increased risk of serious
19      complications from COVID-19.
20    Lompoc has the largest number of COVID-19 infections in all of BOP and at FCI
21      Lompoc, where Mr. Liew is incarcerated, nearly 100% of tested inmates have tested
22      positive;
23    Mr. Liew is currently hooked up to a ventilator due to complications from the virus;
24    Social distancing that is aiding in “flatting the curve” amongst the general
25      population, is not possible within the walls of Lompoc;
26    Mr. Liew is 62 years old. While the Federal Sentencing Guidelines direct the
27      Director of the BOP to consider defendant’s age as an extraordinary and compelling
28          MOTION FOR RELEASE TO HOME CONFINEMENT PURSUANT TO 18 USC § 3582
                                                 8
       Case 4:11-cr-00573-JSW Document 1261 Filed 05/29/20 Page 12 of 19




1       reason for early release only after his 70th birthday, this policy was written prior to
2       the onset of one of the worst global pandemics in the last century. Given the high
3       mortality rate from COVID-19 in the population of 60 years old, Mr. Liew’s age is
4       an extraordinary and compelling reason for his early release;
5     Mr. Liew is not a danger to the community. The non-violent nature of Mr. Liew’s
6       offenses suggest that he does not pose a threat to public safety (See Scparta, infra);
7       and
8     Mr Liew’s post-sentencing rehabilitation is impressive. He has no write-ups or
9       incidents and has been working regularly as an orderly at Lompoc and even serves
10      as a clerk for the other orderlies. Mr. Liew also practices meditation and leads
11      meditation sessions in the chapel at Lompoc.
12         When extraordinary and compelling reasons are established, the Court must
13   consider the relevant sentencing factors in Section 3553(a) to determine whether a
14   sentence reduction is warranted. 18 U.S.C. § 3582(c)(1)(A)(i). Under all of the
15   circumstances in this case, the Court should conclude that the time that Mr. Liew has
16   already served is sufficient to satisfy the purposes of sentencing. Under Pepper v.
17   United States, 562 U.S. 476, 490-93 (2011), the Court can, and indeed must, consider
18   post-offense developments under § 3553(a).
19         Here, the overriding factor under § 3553(a) that was not present at the time of
20   sentencing is the COVID-19 pandemic and the serious risk it presents. Although the
21   circumstances of the present offense qualified Mr. Liew for the serious sentence this
22   Court originally imposed, the sentencing purpose of just punishment does not warrant a
23   sentence that includes exposure to a life-threatening illness. In fact, the Eighth
24   Amendment’s prohibition on cruel and unusual punishment includes unreasonable
25   exposure to dangerous conditions in custody. Helling v. McKinney, 509 U.S. 25, 28
26   (1993); see also Wallis v. Baldwin, 70 F.3d 1074, 1076 (9th Cir. 1995) (applying
27   Helling to exposure to asbestos); Brown v. Mitchell, 327 F. Supp. 2d 615, 650 (E.D.
28        MOTION FOR RELEASE TO HOME CONFINEMENT PURSUANT TO 18 USC § 3582
                                                  9
       Case 4:11-cr-00573-JSW Document 1261 Filed 05/29/20 Page 13 of 19




1    Va. July 28, 2004) (applying Helling to contagious diseases caused by overcrowding
2    conditions). The Section 3553(a) factors can be met in this case by an order of home
3    confinement as a condition of supervised release.
4          Additionally, Mr. Liew’s conduct while incarcerated, establishes that the
5    purposes of punishment have been met. Under Pepper, the Court must also consider
6    “the most up-to-date picture” of the defendant’s history and characteristics, which
7    “sheds light on the likelihood that the defendant will engage in future criminal
8    conduct.” 562 U.S. at 492. Mr. Liew has exhibited model conduct during his years of
9    incarceration in Lompoc without any reported incidents. He has been working as an
10   orderly, assisting the correctional officers at Lompoc with various duties and serving as
11   a clerk for the unit orderlies. Mr. Liew is also an active member of the meditation
12   group and has been leading meditation workshops at the chapel at Lompoc. Mr. Liew
13   has shown by his conduct that he no longer threatens public safety, and that granting
14   him/her compassionate release would not endanger the community.
15                The totality of the circumstances, including Mr. Liew’s post-sentencing
16   rehabilitation demonstrate that reducing Mr. Liew’s sentence to time served after 71
17   months in custody is “sufficient, but not greater than necessary,” to serve the purposes
18   of sentencing under § 3553(a).
19                As Mr. Liew has previously indicated to this Court, there are a number of
20   factors under Section 3553(a), in addition to those above, that warrant the relief sought
21   here. Mr. Liew is a first-time offender with no criminal history. His offenses are all
22   non-violent. He has a devoted wife and is the father of a son who lives at home. Finally,
23   his age places him in the class of prisoners least likely to recidivate. If released, Mr.
24   Liew can reside with his wife Christina and son Michael at their home in Dubin,
25   California. He can self-quarantine there and he can quarantine himself from his wife.
26   The Court can further impose any other appropriate condition. For all of these reasons,
27   combined with the risks Mr. Liew faces of serious complications from COVID-19 at
28        MOTION FOR RELEASE TO HOME CONFINEMENT PURSUANT TO 18 USC § 3582
                                                  10
          Case 4:11-cr-00573-JSW Document 1261 Filed 05/29/20 Page 14 of 19




1    Lompoc, release to home confinement at the home he shares with his wife and son in
2    Dublin is warranted.
3    B.      The Exhaustion Requirement
4            On December 21, 2018, the President signed the First Step Act into law. Among
5    a number of criminal justice reforms, Congress amended 18 U.S.C. § 3582(c)(1)(A)(i)
6    to provide the sentencing judge jurisdiction to consider a defense motion for reduction
7    of sentence based on extraordinary and compelling reasons whenever “the defendant
8    has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons
9    to bring a motion on the defendant’s behalf,” or after “the lapse of 30 days from the
10   receipt of such a request by the warden of the defendant’s facility, whichever is
11   earlier[.]” First Step Act of 2018, § 603(b), Pub. L. 115-391, 132 Stat. 5194, 5239 (Dec.
12   21, 2018).
13           Mr. Liew anticipates that the government will argue that he is not entitled to
14   relief under Section 3582 because he has failed to exhaust his administrative remedies.
15   However, Mr. Liew submitted a request for relief to FCI Lompoc’s Warden on May 6,
16   2020. He was thereafter hospitalized and placed on a ventilator.
17                 1.     Exceptions to the Exhaustion Requirement
18           Even where exhaustion is required by statute, the requirement is not absolute.
19   Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019). Failure to exhaust is excusable
20   where 1) it would be futile, because the agency is biased or has already determined the
21   issue, or 2) the administrative process is incapable of granting adequate relief; or 3)
22   where pursing agency relief would subject Mr. Liew to undue prejudice. Id. at 118-19.
23           Here, Mr. Liew has attempted to exhaust his administrative remedies within the
24   Bureau of Prisons but has been stymied by the administration at Lompoc. As discussed
25   above, Mr. Liew wrote to the Warden on May 6, 2020 to request that the BOP file a
26   motion for compassionate release on his behalf, but received no response. Today, May
27   29, 2020, Mr. Liew is now in a hospital due to complications from COVID-19 and is on
28         MOTION FOR RELEASE TO HOME CONFINEMENT PURSUANT TO 18 USC § 3582
                                                  11
       Case 4:11-cr-00573-JSW Document 1261 Filed 05/29/20 Page 15 of 19




1    a ventilator. At this time, he cannot make any of the additionally necessary steps to
2    exhaust his administrative remedies.
3          The 30-plus-day exhaustion requirement would deprive Mr. Liew of adequate
4    relief because when that time expires his symptoms could worsen and he could suffer
5    life threatening complications from COVID and could even die. That consequence is
6    surely undue prejudice. See United States v. Perez, No. 17-cr-513-AT (SDNY April 1,
7    2020), Dkt. Item 98 (Order granting compassionate release and waiving the exhaustion
8    requirement in light of the extraordinary threat posed by the COVID-19 pandemic,
9    together with consideration of Mr. Perez’s individual health issues) Mr. Liew has a
10   significant interest – indeed a life or death interest – in this Court’s consideration of his
11   request for immediate release to home confinement given the spread of COVID-19 at
12   Lompoc. See Matthews v. Eldridge, 424 U.S. 319, 330 (1976) (“where a claimant’s
13   interest in having a particular issue resolved promptly is so great that deference to the
14   agency’s judgment is inappropriate” the claim may be considered so long as the
15   claimant presented the claim to the agency). Given the speed at which COVID-19 is
16   spreading throughout BOP, especially at Lompoc, the steps Mr. Liew has already taken
17   and Lompoc’s responses, and the worsening condition of Mr. Liew’s health, he submits
18   that the 30-day exhaustion requirements of Section 3582(c)(1)(A) should not apply.
19         The exhaustion requirement was adopted at a time when the COVID-19
20   pandemic did not exist and was not rapidly spreading throughout the country and in the
21   federal prison system in particular. To apply the exhaustion requirement now, in the
22   middle of a global pandemic, would be “both futile and cause [Mr. Liew] irreparable
23   harm.” See United States v. Scparta, No. 18-cr-578-AJN (SDNY April 19, 2020)
24   (Opinion & Order) (application of the equitable exceptions to the exhaustion
25   requirement to order an inmate released from FCI Butner based the acknowledgement
26   that the inmate suffered from high blood pressure, high cholesterol and hypertension
27   and therefore had increased risks from COVID-19 while incarcerated. Additionally,
28        MOTION FOR RELEASE TO HOME CONFINEMENT PURSUANT TO 18 USC § 3582
                                                  12
        Case 4:11-cr-00573-JSW Document 1261 Filed 05/29/20 Page 16 of 19




1    District Judge Nathan was persuaded that the non-violent nature of the defendant’s
2    offenses suggested that he “pose[d] any risk to the public.”) See Scparta, supra at 9.
3    Similarly, Mr. Liew suffers from health conditions that affect his heart and his liver.
4    Also like the defendant in Scpara, the non-violent nature of Mr. Liew’s offenses
5    suggests that he does not pose any risk to the public should his sentence be reduced or
6    permitted to finish his sentence in home confinement.
7                  2.     In the Alternative, the Court can Order Briefing and Hold
8                         Ruling on the Motion in Abeyance Until the 30 Day
9                         Exhaustion Period has Run
10          Failing a finding that the exhaustion requirement of Section 3582 is not
11   applicable in the instant case, the Court could also order a response from the
12   government and hold this motion in abeyance until June 5, 2020, when the 30 day
13   requirement of Section 3582(c)(1)(A) will have run.
14   IV. IN THE ALTERNATIVE: REQUEST FOR RECOMMENDATION FOR
15                                        HOME CONFINEMENT
16          If the Court is unwilling to grant the relief requested above, Mr. Liew requests a
17   recommendation for home confinement for the remaining 6 months of his sentence
18   rather than having to convalesce in a half-way house where medical care and treatment
19   would be inferior to what he would receive at home.
20          In response to the COVID-19 pandemic, the BOP was granted the authority to
21   lengthen the maximum amount of time for which it is authorized to place a prisoner in
22   home confinement under 18 U.S.C. § 3624(c).22 The Attorney General further directed
23
24
25
26          22
                Coronavirus Aid, Relief, and Economic Security Act, Pub. L. 116-136, § 12003(b)(2), 134
27   Stat. 281, 516 (March 27, 2020).

28        MOTION FOR RELEASE TO HOME CONFINEMENT PURSUANT TO 18 USC § 3582
                                                     13
        Case 4:11-cr-00573-JSW Document 1261 Filed 05/29/20 Page 17 of 19




1    the BOP to prioritize home confinement for eligible inmates for whom home
2    confinement might be more effective in minimizing the risks of COVID-19.23
3           The Court in this instance has the ability under 18 U.S.C. § 3621, subd. (b) to
4    recommend to the Bureau of Prisons that Mr. Liew serve the remainder of his sentence
5    in home confinement.
6                                        V. CONCLUSION
7           For the foregoing reasons, Mr. Liew respectfully requests that the Court modify
8    his sentence to allow for his release six months early or in the alternative to make an
9    immediate recommendation for Mr. Liew’s home confinement.
10                                             Respectfully submitted,
11
12   DATED: May 29, 2020                   By /s/ Peter L. Arian
13                                           PETER L. ARIAN
                                             Attorney for WALTER LIEW
14
15
16
17
18
19
20
21
22
23
24
25
26          23
               Off. of the Att’y Gen. Mem. For Dir. of Bureau of Prisons, Prioritization of Home
27   Confinement as Appropriate in Response to COVID-19 Pandemic (March 26, 2020)
     https://www.justice.gov/coronavirus.
28         MOTION FOR RELEASE TO HOME CONFINEMENT PURSUANT TO 18 USC § 3582
                                                   14
       Case 4:11-cr-00573-JSW Document 1261 Filed 05/29/20 Page 18 of 19




1                             DECLARATION OF PETER L. ARIAN
2          I, PETER L. ARIAN, declare:
3          1.     I am an attorney licensed to practice law in the State of California, a
4    member of the Criminal Justice Act Panel for the Northern District of California, and
5    am admitted to practice in this Court. I represent defendant WALTER LIEW in the
6    above entitled action.
7          2.     Once assigned the instant case by the CJA panel, I was able to contact Mr.
8    Liew by mail, and received a response from him on May 6, 2020, indicating his current
9    situation, including his housing within FCI Lompoc, and the conditions of confinement
10   therein. Mr. Liew also informed me that due to the COVID-19 pandemic, BOP was not
11   allowing phone calls or CORRLINKS emails by inmates.
12         3.     I was also informed by the same letter that Mr. Liew had submitted a copy
13   of the document attached hereto as Defendant’s Exhibit A, entitled Application for
14   Compassionate Release, on May 6, 2020, to the Warden of FCI Lompoc.
15         4.     I have tried on multiple occasions to arrange for a legal phone call with
16   Mr. Liew. On May 26, 2020, after multiple calls, faxed requests, and emails to BOP
17   regional counsel, I was to have a scheduled legal phone call with Mr. Liew. On that
18   date, I was informed by Mr. Liew’s BOP case manager that he was unavailable for the
19   call because of medical reasons.
20         5.     On May 27, 2020, I conferred by phone and email with BOP Regional
21   Counsel Dennis M. Wong, who informed that Mr. Liew was hospitalized, on a
22   ventilator, but in stable condition.
23         6.     On the same day, I spoke with Christina and Michael Liew, Mr. Wong’s
24   wife and son, respectively. They informed me that they had received the same
25   information regarding Mr. Liew’s health on May 26th.
26         7.     I have spoken with the Liew family regarding where Mr. Liew would stay
27   if released from custody. They informed me that he is more than welcome at their
28        MOTION FOR RELEASE TO HOME CONFINEMENT PURSUANT TO 18 USC § 3582
                                                 15
       Case 4:11-cr-00573-JSW Document 1261 Filed 05/29/20 Page 19 of 19




1    home in Dublin, California, and that they are able to provide him with care during the
2    pandemic. I inquired as to inquired generally if this would be an appropriate living
3    situation for Mr. Liew should he be granted early release. The Liews assured me that
4    there was nothing that would prevent Mr. Liew from finishing his sentencing at his
5    home.
6            8.    I prepared this motion and declare that the factual statement made therein
7    are true and correct to the best of my knowledge. As to those statements made upon
8    information and belief, I believe them to be true.
9            I declare under penalty of perjury under the laws of the United States of America
10   that the foregoing is true and correct.
11           Executed on May 29, 2020, at San Anselmo, California.
12
                                               /s/ Peter L. Arian           .
13
                                               PETER L. ARIAN
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28        MOTION FOR RELEASE TO HOME CONFINEMENT PURSUANT TO 18 USC § 3582
                                                   16
